Mrs. Chiarani sued out a writ of habeas corpus to obtain the possession of her child, Della Marie Raiteri, eleven years of age, who was then in the care and custody of appellee Rutherford. The Chancellor dismissed the petition and awarded the possession and custody of the child to Rutherford. From that action Mrs. Chiarani appealed to this Court, the record having been filed here September 13, 1946.
On January 20, 1947, appellee Rutherford filed in this cause a motion to dismiss the appeal and for a citation to Mrs. Chiarani for contempt of this court. That motion, duly supported by affidavit, set out that on the 14th day of January, 1947, while the appeal was pending, Mrs. Chiarani kidnapped and carried away Della Marie Raiteri while the child was in attendance at the public school at Senatobia, Mississippi. A copy of this motion was duly served upon counsel for Mrs. Chiarani and no answer or reply has been made thereto. The facts are, therefore, undisputed.
The motion should be sustained in both of its aspects. It is, therefore, hereby ordered that the appeal be dismissed and that citation issue to Mrs. Angela Chiarani commanding her to be and appear before this Court in the Supreme Court Room in the Capitol Building in Jackson, Mississippi, at 9:30 A.M. the 5th day of May, 1947, then and there to show cause, if any she can, why she should not be adjudged in contempt of this Court and punished accordingly.
So ordered. *Page 259